DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.  

Claim Objections
Claim 15 is objected to because of the following informalities: for grammatical reasons, the indefinite article in the phrase “…in a moiety of R2…” should properly be the definite article: the.  
Appropriate correction is required.

 	Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claim set.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitations “…R2 is substituted C6 heterocycloalkyl…” (claim 5) or “…wherein each of the one or more heteroatoms is independently selected from O and N…” (claim 6, depended upon claim 5).  Claim 1, the claim from which claim 5 immediately depends and claim 6 ultimately depends, limits R2 to substituted morpholin-4-yl.  
	The examiner respectfully suggests deleting the claims.  

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There is insufficient antecedent basis for the limitation “…-N(R5)2, wherein each R5 is independently selected from hydrogen and C1-3 alkyl.”  Claim 1, the claim from which claim 9 ultimately depends, teaches only -NH2 as a possible amine substitute.  
	Clarification is in order.  

102 Rejections Withdrawn
The rejection of claims 1-5, 11, 12, 20-24 and 26 under 35 USC 102(a)(1), maintained in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claims 2 and 3, the amendment cancels the claims.  With respect to the remaining claims, the amendment narrows the scope of the claimed subject matter such that it no longer reads on the cited art.  

Markush Search
Inventor having overcome the outstanding art rejection, the search was expanded as called for under Markush examination rules, a compound-by-compound search.  This resulted in all remaining subject matter being searched.  

Claim Objections Withdrawn
The objections to claims 6-10, 13-16, 18 and 25 are withdrawn.  The objections are moot.  

Allowable Subject Matter
Claims 1, 4, 7, 8, 10-14 and 16-26 are allowed.  The subject matter of claims 9 and 15 would be allowable once the 112 rejection and objection outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention is the Markush set of compounds of Formula (6).  The closest prior art remains the prior art of record.  During the course of prosecution, inventor has narrowed the scope of the claimed subject matter such that it no longer reads on the cited art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        10/10/2022